UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HAMIDEH SEDGHI,                                                            5/13/21
                  Plaintiff,
                                                    20-CV-4592 (BCM)
           -against-
                                                    ORDER
SLADE INDUSTRIES, INC., et al.
                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

         The parties have reported to the Court that non-party witness Joe Ryan, a former
employee of defendant Slade Industries, Inc., was duly served with a deposition subpoena but
failed to appear at the designated time and place. In an effort to avoid enforcement proceedings,
including but not limited to a motion to hold the witness in contempt pursuant to Fed. R. Civ. P.
45(g), 1 plaintiff's counsel has agreed that no such proceedings will be initiated if, within one
week after the date of this Order, the witness re-establishes contact with counsel for the parties
herein and appears for deposition (or makes arrangements to appear) on a mutually convenient
date within the current pretrial schedule. Mr. Ryan may contact either of the following:

       Counsel for Plaintiff:        Jeremy Hellman, Esq.
                                     (212) 684-1880
                                     jhellman@rheingoldlaw.com

       Counsel for Defendants:         Catherine Bryan, Esq.
                                       (973) 436-5708
                                       cbryan@connellfoley.com
                                               .
        Plaintiff shall serve a copy of this Order on Mr. Ryan at his last known address and shall
file proof of such service on the docket. The parties shall file a status letter one week from
today's date to advise the Court as to whether enforcement proceedings will be necessary.

Dated: New York, New York
       May 13, 2021
                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge


1
  Rule 45(g) states, "The court for the district where compliance is required . . . may hold in
contempt a person who, having been served, failed without adequate excuse to obey the
subpoena or an order related to it."
